Affirmed and Memorandum Opinion filed April 1, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00656-CR

                    BRANDON JAMES HICKS, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                       Trial Court Cause No. 12-14982

                 MEMORANDUM                     OPINION


      Appellant entered a plea of guilty to aggravated assault and the trial court
placed appellant on deferred adjudication community supervision. The State filed a
motion to adjudicate on the grounds that appellant violated five conditions of
community supervision. Appellant entered pleas of true to two of the violations,
and the trial court adjudicated appellant’s guilt and sentenced him to confinement
for twenty years in the Institutional Division of the Texas Department of Criminal
Justice. Appellant filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
forty-five days has passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          2